Citation Nr: 9929372	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 8, 1984 to August 
14, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied the veteran's 
claims of service connection for bilateral ankle and 
bilateral knee disorders.  

The Board notes that an issue concerning service connection 
for a disability of the feet is not currently on appeal.  The 
RO previously denied service connection for bilateral pes 
planus (flat feet), and such determination was not appealed 
by the veteran.  More recently, in September 1998, the RO 
denied service connection for a bilateral foot disorder 
(other than pes planus); a November 1998 statement from the 
veteran's representative appears to be a notice of 
disagreement with that decision, but the RO has not issued a 
statement of the case on the matter; and such issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a bilateral ankle 
disorder.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a bilateral knee 
disorder.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a bilateral 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of service connection for a bilateral 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
May 8, 1984 to August 14, 1984.  

When the veteran was examined for enlistment purposes in 
November 1983, it was noted he had moderate asymptomatic pes 
planus which was not considered disqualifying.  On an 
associated medical history form, he reported he had a history 
of broken bones; and a physician summarized that the veteran 
had previously sustained fractures to his nasal bone, right 
hand, and left big toe. 

On May 14, 1984, the veteran presented for treatment 
complaining of right ankle pain of two day's duration.  He 
said he had twisted his right ankle when he slipped on some 
steps which had water on them.  On examination of the right 
ankle, he had point tenderness, edema, erythema, limited 
range of motion with discomfort, and no instability.  The 
assessment was a possible second degree ankle sprain.  An X-
ray report, regarding the right ankle, shows that the veteran 
reported a history of pain about the right lateral malleolus.  
On radiographic examination, it was noted that he did not 
have a fracture of the right ankle.  Light duty for 48 hours 
was recommended.

A few days later, on May 18, 1984, the veteran again 
presented for treatment.  He reported he had initially 
twisted his right ankle on May 13, apparently after falling 
on some wet stairs.  The next day, he said, he twisted such 
again.  On examination, he had edema, ecchymosis with 
pitting, erythema, and warmth.  It was noted he had 
difficulty with range of motion but had good strength.  He 
had point tenderness about the lateral aspect of the right 
foot, around the malleolus.  The assessment was a sprain of 
the right ankle.  Light duty for 48 hours was recommended.

On May 21, 1984, the veteran returned to the podiatry clinic 
for a review of his right ankle condition.  On examination, 
it was noted that his edema had decreased; he had no pitting 
or erythema; and he had good strength and range of motion, 
with discomfort.  It was noted he still had muscle tenderness 
along the lateral aspect of the right foot, and ecchymosis.  
The assessment was a right ankle sprain.  Light duty for 24 
hours was recommended.
 
On May 23, 1984, the veteran reported he had sprained his 
right ankle two more times the previous day.  He related that 
his original sprains occurred on May 13 and 14.  He said he 
had treated his condition by using tennis shoes and crutches, 
and by applying balm and moist towels.  He also said he had 
been given an ankle brace.  On examination, he had mild 
edema, no pitting or erythema, and slight ecchymosis 
remaining about the lateral aspect of the right ankle.  It 
was noted he had some decreased strength and range of motion; 
and he had much point tenderness about the medial, lateral, 
and anterior aspects of the ankle.  The assessments were mild 
bilateral pes planus and a right ankle sprain.  Light duty 
for 48 hours was recommended.

A consultation report from the physical therapy clinic, dated 
on May 24, 1984, shows provisional diagnoses of pes planus 
and recurrent sprains of the right ankle.  On examination, 
the veteran reported a history of flat feet.  He also said he 
had sprained his ankle several times and had initially 
injured such while descending stairs.  Following an 
examination, the assessments were pes planus and a first 
degree right ankle sprain. 

The veteran reported for an examination at the podiatry 
clinic on May 24, 1984, and said he had no symptoms of right 
ankle edema or a sprain.  He did complain of other problems, 
however, including severe arch pain.  The assessments were 
tendonitis and pes planus.  

Later records, dated from May to July 1984, show that the 
veteran received treatment for bilateral pes planus.  There 
are no indications of ankle and knee complaints, treatment, 
or diagnoses.
 
In July 1984, the veteran underwent a Medical Board 
evaluation.  It was noted that when he initially presented at 
sick call on May 14, during a period of recruit training, he 
complained of right ankle pain.  Following an examination, it 
was concluded he had a second degree sprain of the ankle.  He 
was treated symptomatically with an Ace support wrap, 
aspirin, and crutches; he was told to wear tennis shoes; and 
he was placed on light duty for two days.  He was later seen 
for a follow-up evaluation on May 18 and May 21 and was later 
referred to the orthopedic clinic where he was given a 
supporting brace.  By May 30, it was noted he had been 
permitted to return to full duty for a trial of training.  On 
evaluation by the Medical Board, it was noted the veteran had 
bilateral pes planus and a Kidner foot.  The impression was 
bilateral severe symptomatic pes planus.  There were no 
pertinent findings with respect to the ankles or knees.  The 
Medical Evaluation Board recommended that the veteran be 
discharged as he had a nonacceptable defect, namely pes 
planus.

The veteran was discharged from service on August 14, 1984.  
He received an uncharacterized entry level separation as he 
was discharged within the first 180 days of his continuous 
military service.

An August 1985 record, from The Podiatry Hospital of 
Pittsburgh, Pennsylvania, reflects that the veteran was 
incapacitated and had a primary diagnosis of a "bilateral 
lateral ankle instability of traumatic origin" and a 
secondary diagnosis of "accessory navicular and hypertrophic 
navicular made symptomatic by posterior tibial tendon 
trauma."  It was noted that he had functional limitations 
with prolonged ambulation and weight bearing. .

In an October 1985 letter, Harold W. Vogler, D.P.M., 
indicated that the veteran had recently undergone major 
reconstructive surgery of the [left] foot and leg for repair 
of an os tibiale externum with tarsal collapse.  The surgical 
procedures included a gastrocnemius recession (baker tongue-
in-groove), kidner arch reconstruction, open osteotomy 
(medial cuneiform with freeze dried bone graft from femur), 
and a tendon transfer (tibialis anterior into navicular).  
Following the surgery, it was noted that the veteran was in a 
below-the-knee nonambulatory cast and would remain so for 
about 8 to 10 weeks.  Following such casting, it was noted 
that he would continue to recuperate and receive therapy.  It 
was noted that the condition was bilateral, and that surgery 
on the opposite side would be required in the future.

In an October 1986 record, signed by Harold W. Vogler, 
D.P.M., it was noted that the veteran was incapacitated.  It 
was noted that his primary diagnosis was a talipes 
equinovalgus left foot/ankle and his secondary diagnosis was 
early degenerative arthritic changes in the tarsus of the 
left foot.  As for functional limitations, it was noted that 
the veteran was unable to stand for any significant period of 
time or carry burdens due to instability created by a tarsal 
collapse and resultant pain therein.  It was noted that the 
veteran had undergone reconstructive surgery in 1985 and 
would require a similar operation in March 1987. 

In an October 1997 application for service connection (VA 
Form 21-526), the veteran indicated he had residuals of 
injuries to the ankles and knees.  In subsequent written 
statements, the veteran asserted that he damaged both his 
ankles and feet when he fell in service, and that from 1985 
to 1987, after service, he underwent surgeries for lower 
extremity problems. 

At an April 1998 RO hearing, the veteran testified that, 
prior to service, he never had problems with his feet.  
During his period of service, he said, he fell down a wet 
stairwell and twisted both feet (although primarily the right 
one).  Afterwards, he said, he was given crutches and was 
returned to boot camp.  He said more damage was done to his 
feet and ankles because of continued marching after he was 
returned to duty.  He said he kept tearing and retearing 
tendons and ligaments and had episodes during which his ankle 
would pop out and his foot would twist.  He also said he had 
a lot of swelling and had problems lacing his boots.  After 
service, he said, he underwent reconstructive surgery on his 
feet.  As for current problems, he said he was told he had 
arthritis and bursitis.  He related he had problems standing 
and had difficulty finding work because of such. 

At the RO hearing, the veteran indicated he would attempt to 
obtain and submit additional medical records of post-service 
treatment, but no such records have been submitted.  In a 
December 1998 statement, the veteran related that additional 
post-service medical records were unavailable, as they 
reportedly had been destroyed by the hospital after the 
passage of so many years.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a chronic disability, including 
arthritis, if such is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran contends that he has bilateral ankle and knee 
disorders due to injury in service.  The threshold question 
to be answered is whether the veteran has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and the claims must be denied.  In order for a 
service connection claim to be well grounded, it must be 
supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), 
and competent evidence showing causality between service and 
a current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A review of the veteran's service medical records shows that 
he was treated for a right ankle sprain during a 1 1/2 week 
period in May 1984.  Towards the end of May, it was 
specifically noted that he had no symptoms of a right ankle 
sprain.  Thereafter, his service medical records (including 
his July 1984 Medical Board examination) are entirely silent 
for any complaints, treatment, or a diagnosis of a right 
ankle disorder.  Additionally, it is noted that there are 
absolutely no left ankle or bilateral knee complaints, 
treatment, or diagnoses throughout the veteran's period of 
active service, which ended in August 1984.

A review of the post-service medical evidence shows that the 
veteran was treated for bilateral ankle (and foot) problems 
in August 1985, about a year after service, and such 
treatment continued to 1987.  There are no post-service 
medical records of a bilateral knee disorder.

Although the veteran was treated for a right ankle sprain in 
service, it appears such condition was acute and transitory, 
resolving without residual disability.  A right ankle 
condition is shown after service, but the claim for service 
connection is not well grounded since there is no medical 
evidence to link the current condition to the ankle sprain or 
other incident of service.  Caluza, supra.  A left ankle 
disorder is not shown in service but is first medically 
documented after service.  The claim for service connection 
for a left ankle disorder is not well grounded because there 
is no medical evidence to link the post-service condition 
with service.  Id.  As to the knees, there is no medical 
evidence of a disorder of either knee during or after 
service.  One requirement for a well-grounded claim for 
service connection is competent medical evidence which 
demonstrates the current existence of the claimed disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 1997); Caluza, 
supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
noted, there is no medical evidence on file showing that the 
veteran currently has a bilateral knee disorder, and on this 
basis alone the claim is not well grounded.  Even assuming a 
bilateral knee disability currently exists, the claim is not 
well grounded as no medical evidence has been submitted to 
link such condition to service.  Caluza, supra.  

The written statements and testimony of the veteran, which 
are to the general effect that he has bilateral ankle and 
knee disabilities due to service injury, do not service to 
make his claims well grounded since, as a layman, he does not 
have the competence to give a medical opinion on the 
diagnosis or etiology of a claimed condition.  Grottveit, 
supra.  

Since the veteran has not met his initial burden of 
submitting competent evidence of well-grounded claims of 
service connection for bilateral ankle and bilateral knee 
disorders, his claims must be denied.  38 U.S.C.A. § 5107(a).  
 

ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

